OPINION
BISSETT, Justice.
This is a suit for specific performance of a contract of sale of land, for damages for an alleged illegal taking of possession of the land, for damages for an alleged conversion of personal property, and for exemplary damages. Joe C. Perez and wife, Violeta R. Perez were plaintiffs in the trial court and Shirley Louise Williams was defendant. Trial was to a jury, which found in the single issue that was submitted that defendant converted certain items of personal property to her own use which had a market value of $729.95. Judgment was signed and rendered which decreed that plaintiffs are not entitled to any rights under the contract of sale. Plaintiffs have duly and timely perfected an appeal from the judgment.
No issues were submitted to the jury in regard to the contract of sale. No objections were made by plaintiffs to the court’s charge.
Plaintiffs, in a single instrument, requested the submission of six (6) special issues, and, in another single instrument, requested the submission of eight (8) special issues. The requested special issues were *450refused by the trial court. Plaintiffs, in the only points brought forward in this appeal, complained of that action by the trial court.
The disposition of this appeal is governed by the rule set out in Edwards v. Gifford, 137 Tex. 559, 155 S.W.2d 786, 788 (1941), where the Supreme Court of Texas said:
“It has been repeatedly held by the courts of this State that it is not error for the trial judge to refuse to submit issues when they are all placed in a single instrument and are intermingled in such a way as to be confusing; and, further, that when issues are submitted in such manner, he is not required to search through the requested issues and submit those which are proper and refuse those which are improper.”
Plaintiffs’ points are without merit. In this case the requested special issues were presented to the trial court en masse. Under those circumstances, the trial court was not required to submit any of the requested issues to the jury. Both of plaintiffs’ points are overruled.
The judgment of the trial court is AFFIRMED.